Appeal by defendant from a judgment of the Supreme Court, Queens County (Eiber, J.), rendered April 23, 1980, convicting him of reckless endangerment in the second degree and harassment, after a nonjury trial, and sentencing him to a fine of $250 and a conditional discharge. Judgment modified, on the law, by reversing the conviction of harassment and vacating the sentence imposed thereon. As so modified, judgment affirmed and the harassment count of the indictment is dismissed as to defendant Perniciaro. As in the related case People v Arpiño (86 AD2d 876), the testimony of the complainant failed to identify which of five individuals allegedly made threats to “break every bone in [his] body” if he continued to perform the job of a striking worker. The complainant never testified that defendant Perniciaro actually said anything, and one codefendant involved in this incident was acquitted. The crime of harassment was not proved beyond a reasonable doubt. (See People v Collins, 31 NY2d 878.) Titone, J. P., Mangano, Gibbons and Thompson, JJ., concur.